                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

MILTON ARMSTEAD, III                                                                   CIVIL ACTION

VERSUS                                                                                 NO:      19-11107

SEWAGE & WATER BOARD, ET AL.                                                           SECTION: T

                                                ORDER

         Before the Court is a Motion for Preliminary Injunction and/or Temporary Restraining

Order 1 filed by Milton Armstead, III (“Plaintiff”). The defendants have not filed a response, though

some have filed various motions to dismiss, which were either denied or granted. 2 For the following

reasons, Plaintiff’s Motion for Preliminary Injunction and/or Temporary Restraining Order is

DENIED.

                                          BACKGROUND

         On June 10, 2019, Plaintiff filed this pro se civil action alleging violations of his civil rights

pursuant to 42 U.S.C. § 1983 and conspiracy pursuant to 42 U.S.C. § 1985. 3 Plaintiff also cites 28

U.S.C. § 2201, 28 U.S.C. § 1391, and 28 U.S.C. § 1361. 4 Plaintiff asserts the City of New Orleans,

the Sewage & Water Board of New Orleans, and Entergy New Orleans, L.L.C. (collectively,

“Defendants”) have violated his civil rights and conspired to force African American residents out

of New Orleans and replace them with wealthier residents “making room for $ people.” 5 Plaintiff




1
  R. Doc. 7.
2
  R. Doc. 21.
3
  R. Doc. 1.
4
  R. Doc. 1.
5
  R. Doc. 1.
                                                    1
has filed at least four other complaints in this District seeking relief for alleged damages from

discrimination against the State of Louisiana, the City of New Orleans, its agencies, and several

companies. 6

        This Court denied the Defendants’ Motion to Dismiss pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure, but it granted Defendants’ Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. 7

        On July 16, 2019, Plaintiff filed his motion for preliminary injunction and/or temporary

restraining order. In his pleading, Plaintiff contends inter alia that his landlord, “3501 Saint Claude

Avenue Apartment, a/k/a ‘Oak Street’” has raised his rent but has not maintained the premises, and

that said landlord has discriminated against African Americans with the intent of driving poor

people from the City of New Orleans “to make room for $ people.” 8 Plaintiff concedes that his

landlord would have been included as a party in his original complaint, but he chose not to name

that entity because he “preferred not to then run the risk of eviction….” 9

                                       LAW AND ANALYSIS

        Federal Rule of Civil Procedure 65 governs requests for preliminary injunctions. The law

is well settled that issuing an injunction “is an extraordinary and drastic remedy, not to be granted

routinely, but only when the movant, by a clear showing, carries the burden of persuasion.” 10 An

injunction is to be the exception, not the rule. 11 In order for Plaintiff to obtain a preliminary




6
  R. Doc. 21, p 2 n. 10.
7
  R. Doc. 21.
8
  R. Doc. 7.
9
  R. Doc. 7.
10
   White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir.1989).
11
   Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir.1985).
                                                        2
injunction, he must show: (1) a substantial likelihood that his cause will succeed on the merits, (2)

a substantial threat of irreparable injury if the injunction is not granted, (3) that the threatened injury

outweighs the threatened harm the injunction may do to the opposing party, and (4) that the court

granting the injunction will not disserve the public interest. 12 Irreparable injury is harm that

“cannot be undone through monetary damages.” 13

        Having considered Plaintiff’s pleading, the Court finds Plaintiff is not entitled to the

injunctive relief he seeks. First, the Court finds that Plaintiff’s Request for Preliminary Injunction

and/or Temporary Restraining Order 14 can be disposed of without an evidentiary hearing. Second,

the Court finds that Plaintiff has failed to show a substantial likelihood of success on the merits.

He cites no authority that would suggest he will ultimately prevail on his claims. Third, the Court

finds that Plaintiff has not demonstrated a substantial threat of irreparable injury if the injunction

is not granted. The only injury Plaintiff appears to allege is that he may suffer monetary harm.

Specifically, Plaintiff contends his rent has increased or may increase, and that he has been, or will

be, unable to save money with which to buy a home. Because there is “no irreparable injury where

money damages would adequately compensate a plaintiff,”21 Plaintiff's actual or potential

monetary loss is insufficient to show a substantial threat of irreparable injury. Because Plaintiff

does not specify any injury he may suffer other than monetary harm, he has failed to meet his

burden of showing a substantial threat of irreparable injury.




12
   Piedmont Heights Civic Club, Inc. v. Moreland, 637 F.2d 430 (5th Cir.1981).
13
   Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir.1981); Allied Marketing Group, Inc. v.
CDL Marketing, Inc., 878 F.2d 806, 810 fn. 1 (5th Cir.1989).
14
   R. Doc. 7.
                                                         3
                                        CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that Plaintiff's Motion for

Preliminary Injunction and/or Temporary Restraining Order 15 is DENIED.

         New Orleans, Louisiana, on this 18th
                                         ____ day of October, 2019.




                                                        GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




15
     R. Doc. 7.
                                                 4
22
     R. Doc. 7.




                  5
